Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on December 22, 2020, in which: 
Claim 19 is currently amended.  
Claims 16-35 are currently pending and an Office action on the merits follows.
Response to Arguments
Regarding the applicant’s arguments/remarks directed to claims 16 and 32, the applicant argues that Bury as modified by Pang fails to teach “receiving, by the switching unit, configuration data regarding accessibility of the calling subscriber for the first callback.”  The examiner respectfully disagrees.  Bury paragraphs [0063]-[0065] and Fig. 3 explain that the call server 2 provides the calling user a message proposing the next available time slot of the called party, the calling user then request the next available time slot of the called party based on the proposal.  The calling user accepting the next available time slot is a transmission of data to the switching unit reading on configuration data regarding accessibility of the calling subscriber for the first callback.  Additionally, regarding claims 27-28, 33-34 the input from the calling user shows that Bury does not “ignore(s) the calling party’s data.”
Additionally, the examiner would like to elaborate that paragraph [0058] does not teach away from nor lack rational for the combination of Bury and Peng.  Paragraph [0058] states “Note that the calling user is not necessarily registered with or subscribing to service coordination server 1” which does not exclude the possibility that the subscriber is registered, it simply states that the calling user is not necessarily registered.  However, Bury [0063]-[0065] explains that calling subscriber’s input is desired for setting up the call back when it proposes to the calling subscriber a potential call back time for the calling subscriber to accept or reject.   Therefore, whether the calling user is registered or not is not contrary to Bury’s principle of operation.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 and 23-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2005/0063527 A1 (herein “Bury”), and further in view of Pub. No.: US 2013/0293665 A1 (herein “Pang”).

Claims 16, 32, and 35
Consider claim 16, Bury teaches a method of telecommunication comprising: 
receiving, by the switching unit, a first callback request that requests a first callback after a first call attempted from a calling terminal of a calling subscriber to a target terminal of a target subscriber is unanswered (see Bury [0065] note calling user 11 accepts the automatic callback from service coordination server 1); 
receiving, by the switching unit, configuration data regarding accessibility of the target subscriber for the first callback, the configuration data regarding accessibility of the target subscriber for the first call back comprising data regarding a time period in which the target subscriber is reachable for the first call back and a time period in which the target subscriber is unreachable for the first call back (see Bury [0032]-[0036], [0068]-[0070] note accessibility status and availability status); 
receiving, by the switching unit, configuration data regarding accessibility of the calling subscriber for the first call back (see Bury [0063]-[0065] note the calling user requests the next available time slot of the called user),
(see Bury [0063]-[0065], [0073]-[0074] note calling user 11 requests the next available time slot for call back to the called user 10),
the switching unit initiating the first callback at the set time (see Bury [0063]-[0065], [0073]-[0074] note calling user 11 connects during the available time slot to the called user 10).
Bury fails to teach the switching unit transmitting an appointment request to a date planning system or a conference system managed outside of the switching unit, the appointment request identifying the set time for the switching unit to initiate the first callback, the appointment request configured to communicate a meeting request for the target subscriber and the calling subscriber at the set time so that the conference system or the date planning system is updatable for the target subscriber and the calling subscriber based on the appointment request.  Pang teaches a conferencing server with conferencing logic sending an invitation to a conference call for meeting participants identifying the time for the meeting (Fig. 3) which can be updated by the meeting participants automatically (Fig. 6) (see Pang Fig. 3, Fig. 6, Fig. 10, [0031], [0032], [0037], [0040], [0050]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bury to include the recited teach of Pang.  Such a modification would improve Bury by reducing the likelihood that the call participants miss the call/meeting (see Pang [0002]). 
	Claim(s) 32 and 35 is/are rejected for at least the same reason(s) set forth in claim 16.

Claim 17
Consider claim 17, Bury as modified by Pang teaches wherein the first call attempt is unanswered when the first call attempt is a Call Completion on Busy Subscriber (CCBS) event or a Call Completion on No Reply (CCNR) event (see Bury [0063] note called user is busy or not contactable).


Claim 18
Consider claim 17, Bury as modified by Pang teaches wherein the first call attempt is unanswered when the first call attempt is a Call Completion on Busy Subscriber (CCBS) event (see Bury [0063] note called user is busy or not contactable).

Claim 23
Consider claim 23, Bury as modified by Pang teaches prioritizing the first callback within a list of callbacks of the target subscriber (see Bury [0012], [0050] note priority can be set by the user or by default for multiple accessible callbacks for the user when declared accessible).

Claim 24
Consider claim 24, Bury as modified by Pang teaches sending an acknowledgement message from the switching unit to the calling terminal after the first callback request is received (see Bury [0074] asking the calling party if they still desired to be in contact with the requested party after requesting the call back).

Claim 25
Consider claim 25, Bury as modified by Pang teaches the date planning system or the conference system updating a profile for the target subscriber and updating a profile for the calling subscriber based on the appointment request received from the switching unit (see Pang Fig. 4, Fig. 5, [0038]-[0039] note each meeting participant setting their individual response to the invitation.  Also Pang Fig. 8, [0042] shows a status for each participant).

Claim 26
Consider claim 37, Bury as modified by Pang teaches wherein the appointment request is configured to  so the appointment request is enterable as an e-mail or a short message system message by the date planning system or the conference system (see Pang [0050] note the conference server sending an email invitation to the meeting participants).

Claim 27
Consider claim 27, Bury as modified by Pang teaches entering configuration data regarding accessibility of the calling subscriber into the switching unit via a first interface of the switching unit, the configuration data of the calling subscriber comprising activity status data associated with the calling subscriber (see Bury [0032]-[0037], [0040] note user defined, user profile); and 
entering the configuration data regarding accessibility of the target subscriber into the switching unit via the first interface, the configuration data of the target subscriber comprising activity status data associated with the target subscriber (see Bury [0032]-[0037], [0040] note user defined, user profile); 
wherein the activity status data associated with the calling subscriber is managed outside the switching unit and wherein the activity status data associated with the target subscriber is managed outside the switching unit (see Bury [0032]-[0037] note contactability server 3 and user database 5).

Claim 28
Consider claim 28, Bury as modified by Pang teaches wherein the activity status data associated with the calling subscriber comprises data generated by a computer for recording and reporting of activities of the calling subscriber (see Bury [0044] note automatically generating accessibility declaration).

Claim 29
Consider claim 29, Bury as modified by Pang teaches wherein the receiving, by the switching unit, of the configuration data regarding accessibility of the target subscriber comprises the switching unit receiving activity status messages providing presence data relating to the target subscriber from a computer based unit, the computer based unit configured to monitor a presence of the target subscriber and a presence of the calling subscriber (see Bury [0022], [0060] note detecting the presence of the user, availability/accessibility status at the contactability server).


Claim 30
Consider claim 30, Bury as modified by Pang teaches wherein at least one of the activity status messages providing presence data relating to the target subscriber indicates one of: that the target subscriber is within an office in which the target terminal is located, and that the target subscriber is within a moving vehicle (see Bury [0040] note appointment outside of the office).

Claim 31
Consider claim 31, Bury as modified by Pang teaches wherein the switching unit manages a callback list of the target subscriber (see Bury [0016] note list of parties authorized or not to call the user during a time slot).

Claim 33
Consider claim 33, Bury as modified by Peng teaches wherein the processing unit is configured to set the set time automatically (see Pang Fig. 10, [0032], note automatically changing (setting) the call back time. Additionally, MPEP 2144.04 explains that Automating a Manual Activity is not sufficient to distinguish over prior art) and the switching unit also comprising: 
a first interface, the interface configure to receive the configuration data regarding accessibility of the calling subscriber and the configuration data regarding accessibility data of the target subscriber (see Bury [0032]-[0037], [0040], [0062]-[0065] note user defined, user profile of the called party and the calling user requesting the first available time slot of the called party); and 
wherein the configuration data regarding accessibility of the calling subscriber comprises activity stats data associated with the calling subscriber and the configuration data regarding accessibility of the target subscriber comprise activity status data associated with the target subscriber (see Bury [0032]-[0037], [0040], [0062]-[0065] note user defined, user profile of the called party and the calling user requesting the first available time slot of the called party); 
wherein the activity status data associated with the calling subscriber is managed outside the switching unit and wherein the activity status data associated with the target subscriber is managed outside the switching unit (see Bury [0032]-[0037], [0065] note contactability server 3 and user database 5).

Claim 34
Consider claim 34, Bury as modified by Pang teaches wherein the processing unit is configured to automatically manage a callback list of the target subscriber based on the configuration data regarding accessibility of the target subscriber and based on the configuration data regarding accessibility of the calling subscriber such that a priority of the first callback within the callback list is adjustable so that the first callback has a higher priority than a second callback on the callback list based on availability of the calling subscriber that is identifiable from the configuration data regarding accessibility of the calling subscriber (see Bury [0012], [0050] note priority can be set by the user or by default for multiple accessible callbacks for the user when declared accessible).; and 
wherein the processing unit is configured to automatically manage the callback list of the target subscriber based on the configuration data regarding accessibility of the target subscriber and based on the configuration data regarding accessibility of the calling subscriber such that the priority of the first callback within the callback list is adjustable so that the first callback has a lower priority than a third callback on the callback list based on unavailability of the calling subscriber that is identifiable from the configuration data regarding accessibility of the calling subscriber (see Bury [0012], [0050] note priority can be set by the user or by default for multiple accessible callbacks for the user when declared accessible).
Allowable Subject Matter

Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647